



Exhibit 10.1
JUNO THERAPEUTICS, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK
Unless otherwise defined herein, the terms defined in the 2014 Equity Incentive
Plan (the “Plan”) shall have the same defined meanings in this Restricted Stock
Agreement, including the Notice of Grant of Restricted Stock (the “Notice of
Grant”), the Terms and Conditions of Restricted Stock Grant, and any appendices
and exhibits attached thereto (all together, the “Award Agreement”).
Name (“Participant”):        <first_name> <last_name>


Address:                <address_1>
<address_2>
<city>, <state> <zip>
The undersigned Participant has been granted the right to receive an Award of
Restricted Stock, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:
Date of Grant:    <award_date>
Vesting Commencement Date:    <vest_start_date>
Number of Shares of
Restricted Stock:    <shares_awarded>    
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Shares of Restricted Stock will vest in accordance with the following
schedule:
1.60% of the Shares of Restricted Stock subject to this Award may vest in
connection with the 017 Milestone (the “017 Shares”). The following portion of
the 017 Shares will become eligible to vest (“Eligible 017 Shares”) depending on
the date that the 017 Milestone is achieved (such date, the “017 Achievement
Date”):
a.    100% of the 017 Shares will become Eligible 017 Shares if the 017
Milestone is achieved on or prior to [AAAA] (the “[AAAA] Milestone Deadline”).
If the 017 Milestone is not achieved on or prior to the [AAAA] Milestone
Deadline, 25% of the 017 Shares will be forfeited on the [AAAA] Milestone
Deadline.
b.    75% of the 017 Shares will become Eligible 017 Shares if the 017 Milestone
is achieved after the [AAAA] Milestone Deadline but on or prior to


    

--------------------------------------------------------------------------------




[BBBB] (the “[BBBB] Milestone Deadline”). If the 017 Milestone is not achieved
on or prior to the [BBBB] Milestone Deadline, all of the remaining 017 Shares
will be forfeited on the [BBBB] Milestone Deadline.
On the 017 Achievement Date, 50% of the Eligible 017 Shares will vest on such
date, and 50% of the Eligible 017 Shares will vest on the twelve (12) month
anniversary of the 017 Achievement Date, subject to Participant continuing to be
a Service Provider through each vesting date.
2.40% of the Shares of Restricted Stock subject to this Award may vest in
connection with the H125 Milestone (the “H125 Shares”). The following portion of
the H125 Shares will become eligible to vest (“Eligible H125 Shares,” and
together with the Eligible 017 Shares, “Eligible Shares”) depending on the date
that the H125 Milestone is achieved (such date, the “H125 Achievement Date”):
a.    100% of the H125 Shares will become Eligible H125 Shares if the H125
Milestone is achieved on or prior to [CCCC] (the “[CCCC] Milestone Deadline”).
If the H125 Milestone is not achieved on or prior to the [CCCC] Milestone
Deadline, 25% of the H125 Shares will be forfeited on the [CCCC] Milestone
Deadline.
b.    75% of the H125 Shares will become Eligible H125 Shares if the H125
Milestone is achieved after the [CCCC] Milestone Deadline but on or prior to
[DDDD] (the “[DDDD] Milestone Deadline”). If the H125 Milestone is not achieved
on or prior to the [DDDD] Milestone Deadline, 25% of the H125 Shares will be
forfeited on the [DDDD] Milestone Deadline.
c.    50% of the H125 Shares will become Eligible H125 Shares if the H125
Milestone is achieved after the [DDDD] Milestone Deadline but on or prior to
[EEEE] (the “[EEEE] Milestone Deadline,” and together with the 2019 Milestone
Deadline, the 2020 Milestone Deadline the [CCCC] Milestone Deadline, and the
[DDDD] Milestone Deadline, a “Milestone Deadline”). If the H125 Milestone is not
achieved on or prior to the [EEEE] Milestone Deadline, all of the remaining H125
Shares will be forfeited on the [EEEE] Milestone Deadline.
On the H125 Achievement Date, 100% of the Eligible H125 Shares will vest on such
date, subject to Participant continuing to be a Service Provider through such
date.
Any of the Shares of Restricted Stock granted under this Award Agreement which
have not yet vested as of a given time are referred to herein as “Unvested
Shares of Restricted Stock.” The Shares which have vested shall be delivered to
Participant in accordance with the terms of the escrow agreement (see Section 2
of the Terms and Conditions of Restricted Stock Grant).






--------------------------------------------------------------------------------






In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Shares, the then Unvested Shares of Restricted
Stock will thereupon be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company upon the date of such
cessation and Participant will have no further rights thereunder. If a Milestone
Deadline occurs prior to the achievement of the applicable Milestone, the
Unvested Shares of Restricted Stock that fail to become Eligible Shares as a
result of the occurrence of such Milestone Deadline, as specified in the vesting
schedule set forth above, will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company upon the
date of such Milestone Deadline and Participant will have no further rights
thereunder
Notwithstanding the foregoing and anything contrary in the Plan, in the event of
a Change in Control, and provided that the Participant remains a Service
Provider through the date of the Change in Control, all outstanding Shares of
Restricted Stock for which the applicable Milestone has not been achieved but
for which the applicable Milestone Deadline has not passed will be treated as
Eligible Shares and, if the acquiring or successor corporation assumes or
substitutes for the Shares of Restricted Stock subject to this Award in
connection with the Change in Control in accordance with Section 13(c) of the
Plan, will vest as follows, subject to Participant continuing to be a Service
Provider through each vesting date: (i) 100% of the Eligible 017 Shares will
vest on the twelve (12) month anniversary of the Change in Control, and (ii) 50%
of the Eligible H125 Shares will vest on the twelve (12) month anniversary of
the Change in Control and 50% of the Eligible H125 Shares will vest on the
twenty-four (24) month anniversary of the Change in Control. For the avoidance
of doubt, 017 Shares that became Eligible 017 Shares due to the achievement of
the 017 Milestone prior to the Change in Control will continue vesting pursuant
to their original vesting schedule. Additionally, if, within twelve (12) months
following a Change in Control, the Participant’s status as a Service Provider is
terminated (x) by the Company, successor corporation or the entity to whom
Participant is providing services following the transaction (the “Employer”)
without “Cause” (as defined below) or (y) by Participant for “Good Reason” (as
defined below), then 100% of the then-outstanding unvested Eligible Shares will
immediately vest. For purposes of this Award Agreement, the terms of this
paragraph will control rather than the terms of Sections 3 and 5.1.4 of the
Company’s Change in Control and Severance Plan effective Nocember 4, 2015.
Any portion of the Eligible Shares that is not assumed or substituted for by the
acquiring or successor corporation will be treated in accordance with Section
13(c) of the Plan.
For purposes of this Award Agreement, “017 Milestone” means the U.S. Food and
Drug Administration’s (“FDA’s”) issuance of the first approval letter evidencing
licensure of JCAR017 for any indication pursuant to Section 351(a) of the Public
Health Service Act (42 U.S.C. 262(a)) following the FDA’s review of a Biologics
License Application for JCAR017 for such proposed indication (the “017
Approval”).  For purposes of this Award Agreement, the 017 Approval may, but
need not be, granted pursuant to the accelerated approval provisions of 21
U.S.C. 356(c) and 21 C.F.R. Part 601, Subpart E.
For purposes of this Award Agreement, “H125 Milestone” means the FDA’s issuance
of the first approval letter evidencing licensure of JCARH125 for any indication
pursuant to Section 351(a) of the




--------------------------------------------------------------------------------




Public Health Service Act (42 U.S.C. 262(a)) following the FDA’s review of a
Biologics License Application for JCARH125 for such proposed indication (the
“125 Approval”).  For purposes of this Award Agreement, the 125 Approval may,
but need not be, granted pursuant to the accelerated approval provisions of 21
U.S.C. 356(c) and 21 C.F.R. Part 601, Subpart E.
For purposes of this Award Agreement, “Milestone” means either the 017 Milestone
or the H125 Milestone.
For purposes of this Award Agreement, “Cause” means the occurrence of any of the
following: (a) an act of dishonesty made by the Participant in connection with
the Participant’s responsibilities as Service Provider, (b) the Participant’s
conviction of, or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude, or a material violation
of federal or state law by Participant that the Board reasonably determines has
had or will have a material detrimental effect on the Company’s reputation or
business; (c) the Participant’s gross misconduct (as defined under the Revised
Code of Washington 50.04.294(4)); (d) the Participant’s willful and material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of the Participant’s relationship with the Company;
(v) the Participant’s willful breach of any material obligations under any
written agreement or covenant with the Company; or (vi) the Participant’s
continued substantial failure to perform the Participant’s employment duties
(other than as a result of the Participant’s physical or mental incapacity)
after the Participant has received a written demand of performance from the
Board that specifically sets forth the factual basis for the Board’s
determination that the Participant has not substantially performed the
Participant’s duties and has failed to cure such non-performance to the Board’s
reasonable satisfaction within thirty (30) business days after receiving such
notice. For purposes of this paragraph, no act or failure to act shall be
considered willful unless it is done in bad faith and without reasonable intent
that the act or failure to act was in the best interest of the Company or
required by law. Any act, or failure to act, based upon authority or
instructions given to the Participant pursuant to a resolution duly adopted by
the Board or based on the advice of counsel for the Company will be conclusively
presumed to be done or omitted to be done by the Participant in good faith and
in the best interest of the Company.
For purposes of this Award Agreement, “Good Reason” means the Participant’s
resignation within three (3) months following the end of the Cure Period (as
defined below), without the Participant’s express written consent, of one or
more of the following: (a) a material reduction by the Company in the
Participant’s base salary; (b) a change in the location of the Participant’s
employment of more than fifty (50) miles; or (c) the Company’s material breach
of the terms of any material written agreement or covenant with the Participant
related to the Participant’s provision of services to the Company. In order for
an event to qualify as Good Reason, the Participant must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the grounds for “Good Reason”
within three (3) months of the initial existence of the grounds for “Good
Reason” and a reasonable cure period of thirty (30) days following the date of
written notice (the “Cure Period”), and such grounds must not have been cured
during such time.
Participant acknowledges receipt of a copy of the Plan and represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award Agreement subject to all of the




--------------------------------------------------------------------------------




terms and provisions thereof. Participant has reviewed the Plan and this Award
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Award Agreement and fully understands all
provisions of this Award Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.
Participant further agrees to notify the Company upon any change in the
residence address indicated below.


PARTICIPANT        JUNO THERAPEUTICS, INC.


                    

Signature        By
«Name»        _____________    
Print Name        Print Name
____________                Title
Address:        


«Address»    






--------------------------------------------------------------------------------






JUNO THERAPEUTICS, INC.
2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Shares of Restricted Stock. The Company hereby grants to the
individual (the “Participant”) named in the Notice of Grant of Restricted Stock
of this Award Agreement (the “Notice of Grant”) under the Plan an Award of
Shares of Restricted Stock, subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by reference. Subject
to Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2.Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”), together with the Assignment Separate from
Certificate (the “Stock Assignment”) duly endorsed in blank, attached hereto as
Exhibit A-1. The Shares of Restricted Stock and the Stock Assignment will be
held by the Escrow Holder, pursuant to the Joint Escrow Instructions of the
Company and Participant attached as Exhibit A-2 hereto.
(b)    The Escrow Holder shall not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow and while
acting in good faith and in the exercise of its judgment.
(c)     Upon Participant’s termination as a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the Unvested Shares of Restricted
Stock to the Company. Upon the occurrence of a Milestone Deadline prior to the
achievement of the applicable Milestone, the Escrow Holder, upon receipt of
written notice of such failure to achieve the applicable Milestone, will take
all steps necessary to accomplish the transfer of the Unvested Shares of
Restricted Stock that fail to become Eligible Shares as a result of the
occurrence of such Milestone Deadline, as specified in the vesting schedule set
forth in the Notice of Grant. Participant hereby appoints the Escrow Holder with
full power of substitution, as Participant’s true and lawful attorney‑in‑fact
with irrevocable power and authority in the name and on behalf of Participant to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such Unvested Shares of Restricted Stock to the Company
upon such termination or Milestone Deadline.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant shall have all the rights of a
shareholder with respect to such Shares while they are held in escrow, including
without limitation, the right to vote the Shares and receive any cash dividends
declared thereon.





--------------------------------------------------------------------------------




(f)    In the event of any merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, split-up, share
combination, or other change in the corporate structure of the Company affecting
the Common Stock, the Shares shall be increased, reduced or otherwise changed,
and by virtue of any such change Participant shall in his or her capacity as
owner of the Unvested Shares of Restricted Stock that have been awarded to him
or her be entitled to new or additional or different shares of stock, cash or
securities (other than rights or warrants to purchase securities); such new or
additional or different shares, cash or securities shall thereupon be considered
to be “Unvested Shares of Restricted Stock” and shall be subject to all of the
conditions and restrictions which were applicable to the Unvested Shares of
Restricted Stock pursuant to this Award Agreement. If Participant receives
rights or warrants with respect to any Unvested Shares of Restricted Stock, such
rights or warrants may be held or exercised by Participant, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants shall be
considered to be Unvested Shares of Restricted Stock and shall be subject to all
of the conditions and restrictions which were applicable to the Unvested Shares
of Restricted Stock pursuant to this Award Agreement. The Administrator in its
absolute discretion at any time may accelerate the vesting of all or any portion
of such new or additional shares of stock, cash or securities, rights or
warrants to purchase securities or shares or other securities acquired by the
exercise of such rights or warrants.
3.Vesting Schedule. The Shares of Restricted Stock awarded by this Award
Agreement will vest in accordance with the vesting schedule set forth in the
Notice of Grant, subject to Participant continuing to be a Service Provider
through each applicable vesting date.
4.Forfeiture Upon Termination as a Service Provider or Milestone Deadline.
(a)    Notwithstanding any contrary provision of this Award Agreement, if
Participant ceases to be a Service Provider for any or no reason, the
then-Unvested Shares of Restricted Stock (after giving effect to any
acceleration of vesting provided for in the Notice of Grant or this Award
Agreement) awarded by this Award Agreement will thereupon be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company and Participant will have no further rights thereunder.
(b)    Notwithstanding any contrary provision of this Award Agreement, if a
Milestone Deadline occurs prior to the achievement of the applicable Milestone,
the Unvested Shares of Restricted Stock that fail to become Eligible Shares as a
result of the occurrence of such Milestone Deadline, as specified in the vesting
schedule set forth in the Notice of Grant, will thereupon be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company and Participant will have no further rights thereunder.
5.Tax Consequences. Participant has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Award Agreement. With respect to such matters,
Participant relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
Participant understands that Section 83 of the Code taxes as ordinary income the
difference between


-2-

--------------------------------------------------------------------------------




the purchase price, if any, for the Shares and the Fair Market Value of the
Shares as of each vesting date. Participant understands that Participant may
elect to be taxed at the time the Shares are granted rather than when such
Shares vest by filing an election under Section 83(b) of the Code (the “83(b)
Election”) with the IRS within thirty (30) days from the date of grant of the
Award of Restricted Stock. The form for making this election is attached as
Exhibit A-3 hereto.
PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE 83(b) ELECTION, EVEN IF PARTICIPANT REQUESTS
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON PARTICIPANT’S BEHALF.
6.Tax Obligations
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock,
including, without limitation, (a) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (b) the Participant’s and, to the
extent required by the Company (or Employer), the Company’s (or Employer’s)
fringe benefit tax liability, if any, associated with the grant or vesting of
the Shares of Restricted Stock or sale of Shares, and (c) any other Company (or
Employer) taxes the responsibility for which the Participant has, or has agreed
to bear, with respect to the Shares of Restricted Stock (collectively, the “Tax
Obligations”), is and remains Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. Participant further
acknowledges that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Shares of Restricted Stock, including, but not limited to, the
grant or vesting of the Shares of Restricted Stock, the subsequent sale of
Shares and the receipt of any dividends or other distributions, and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Shares of Restricted Stock to reduce or eliminate Participant’s
liability for Tax Obligations or achieve any particular tax result. Further, if
Participant is subject to Tax Obligations in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction. If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may require the Shares to be forfeited.
(b)    Tax Withholding. Pursuant to such procedures as the Administrator may
specify from time to time, the Company and/or Employer shall withhold the amount
required to be withheld for the payment of Tax Obligations or other greater
amount up to the maximum statutory rate under Applicable Laws, as applicable to
the Participant, if such other greater amount would not result in adverse
financial accounting treatment, as determined by the Company, with respect to
the filing of an 83(b) Election, or, if an 83(b) Election is not filed or not
timely filed, upon each vesting date, or as otherwise required


-3-

--------------------------------------------------------------------------------




by Applicable Laws. The Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (a) paying cash, (b) electing to have
the Company withhold otherwise deliverable Shares having a Fair Market Value
equal to the amount of such Tax Obligations, (c) withholding the amount of such
Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the company and/or the Employer, (d) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to such Tax
Obligations, or (e) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
of the Tax Obligations. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant and, until determined otherwise by the Company, this will be the
method by which such Tax Obligations are satisfied if a 83(b) Election is not
filed or not timely filed, and Participant authorizes the Escrow Holder to take
all actions necessary to accomplish the transfer to the Company of the Shares
withheld to satisfy the Tax Obligations. Further, if Participant is subject to
tax in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Employer (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of such Tax Obligations hereunder at the time any applicable
Shares of Restricted Stock otherwise are scheduled to vest pursuant to Section
3, such Shares of Restricted Stock will thereupon be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company and
Participant will have no further rights thereunder.
7.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE EMPLOYER) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OF RESTRICTED STOCK OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
THE EMPLOYER) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.
8.Grant is Not Transferable. This grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.


-4-

--------------------------------------------------------------------------------




9.Restrictive Legends and Stop-Transfer Orders.
(a)    Legends. Participant understands and agrees that the Company shall cause
the legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND FORFEITURE RIGHTS IN FAVOR OF THE ISSUER OR ITS ASSIGNEE(S) AS
SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL
HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE
OF THE ISSUER. SUCH TRANSFER RESTRICTIONS AND FORFEITURE RIGHTS IN FAVOR OF THE
ISSUER OR ITS ASSIGNEE(S) ARE BINDING ON TRANSFEREES OF THESE SHARES.
(b)    Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Award Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.


10.Nature of Grant. In accepting the grant, Participant acknowledges,
understands and agrees that:
(a)    the grant of the Shares of Restricted Stock is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Shares of Restricted Stock, or benefits in lieu of Shares of Restricted Stock,
even if Shares of Restricted Stock have been granted in the past;
(b)    all decisions with respect to future Shares of Restricted Stock or other
grants, if any, will be at the sole discretion of the Company;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Shares of Restricted Stock are not intended to replace any pension
rights or compensation;
(e)    the Shares of Restricted Stock, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


-5-

--------------------------------------------------------------------------------




(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)    for purposes of the Shares of Restricted Stock, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where
Participant is a Service Provider or the terms of Participant’s employment or
service agreement, if any), and unless otherwise expressly provided in this
Award Agreement (including by reference in the Notice of Grant to other
arrangements or contracts) or determined by the Administrator, Participant’s
right to vest in the Shares of Restricted Stock under the Plan, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Participant’s period of service would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock grant (including whether
Participant may still be considered to be providing services while on a leave of
absence);
(h)    unless otherwise provided in the Plan or by the Company in its
discretion, the Shares of Restricted Stock and the benefits evidenced by this
Award Agreement do not create any entitlement to have the Shares of Restricted
Stock or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)
the Shares of Restricted Stock are not part of normal or expected compensation
or salary for any purpose;

(ii)
Participant acknowledges and agrees that none of the Company, the Employer or
any Parent or Subsidiary shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Shares of Restricted Stock or of any amounts
due to Participant pursuant to the subsequent sale of any Shares; and

(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Shares of Restricted Stock resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any) or the occurrence of a
Milestone Deadline, and in consideration of the grant of the Shares of
Restricted Stock to which Participant is otherwise not



-6-

--------------------------------------------------------------------------------




entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any Parent
or Subsidiary and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.
11.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares of Restricted Stock. Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
12.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock grant materials by and among, as applicable, the Employer, the Company and
any Parent or Subsidiary for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Plan.


Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Shares of
Restricted Stock or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan.
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. Participant authorizes the Company, any stock plan
service provider selected by the Company and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and


-7-

--------------------------------------------------------------------------------




processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her status as a Service Provider and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that the Company would not
be able to grant Participant Shares of Restricted Stock or other equity awards
or administer or maintain such awards. Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.
13.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Juno Therapeutics,
Inc., 400 Dexter Avenue North, Suite 1200, Seattle, WA 98109, or at such other
address as the Company may hereafter designate in writing.
14.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to the Shares of Restricted Stock
awarded under the Plan or future Shares of Restricted Stock that may be awarded
under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
15.No Waiver. Either party’s failure to enforce any provision or provisions of
this Award Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
16.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement to single or multiple assignees, and this Award Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
17.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) hereunder, such
issuance will not occur unless and until such listing, registration,
qualification, rule compliance, clearance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the


-8-

--------------------------------------------------------------------------------




Company. Subject to the terms of this Award Agreement and the Plan, the Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to the lapse of such reasonable period of time following the
date of grant of the Shares of Restricted Stock as the Administrator may
establish from time to time for reasons of administrative convenience.
18.Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.Interpretation. The Administrator will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
20.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.
21.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock.
22.Governing Law and Venue. This Award Agreement will be governed by the laws of
Washington, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under the Shares of Restricted
Stock or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Washington, and agree that such litigation will be
conducted in the courts of Seattle, Washington or the federal courts for the
United States for the District of Washington, and no other courts.
23.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.
24.Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received Shares of Restricted
Stock under the Plan, and has received, read and understood a description of the
Plan. Participant understands that the Plan is discretionary in nature and may
be amended, suspended or terminated by the Company at any time.


-9-

--------------------------------------------------------------------------------




25.Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including the exhibits referenced herein) constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof, and may not be
modified adversely to the Participant’s interest except by means of a writing
signed by the Company and Participant.














-10-

--------------------------------------------------------------------------------




EXHIBIT A-1
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED I, «Name», hereby sell, assign and transfer unto Juno
Therapeutics, Inc. _____________ shares of the Common Stock of Juno
Therapeutics, Inc. standing in my name on the books of said corporation
represented by Certificate No. _____ / Book Lot No. _____ herewith and do hereby
irrevocably constitute and appoint __________________________ to transfer the
said stock on the books of the within named corporation with full power of
substitution in the premises.
This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between Juno Therapeutics, Inc. and the undersigned dated
<award_date>.


Dated: _______________,____        Signature:    


























INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to transfer the Unvested
Shares of Restricted Stock to the Company upon Participant’s termination as a
Service Provider or the occurrence of a Milestone Deadline, without requiring
additional signatures on the part of Participant.




-11-

--------------------------------------------------------------------------------






EXHIBIT A-2
JOINT ESCROW INSTRUCTIONS
<award_date>
Assistant Corporate Secretary
Juno Therapeutics, Inc.
400 Dexter Avenue North, Suite 1200
Seattle, WA 98109
Dear Zachary Hale:
As Escrow Agent for both Juno Therapeutics, Inc. (the “Company”), and the
undersigned recipient of stock of the Company (the “Participant”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Agreement (the “Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:
1.At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the stock assignments, together with the
certificate evidencing the shares of stock to be transferred, to the Company or
its assignee.
2.Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Participant does hereby irrevocably constitute and appoint you as Participant’s
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 2, Participant shall
exercise all rights and privileges of a stockholder of the Company while the
stock is held by you.
3.Upon written request of the Participant, but no more than once per calendar
year, unless the shares are forfeited, you shall deliver to Participant a
certificate or certificates representing so many shares of stock that have
vested. Within one hundred and twenty (120) days after cessation of
Participant’s continuous employment by or services to the Company, or any parent
or subsidiary of the Company, you shall deliver to Participant a certificate or
certificates representing the aggregate number of shares held or issued pursuant
to the Agreement that have vested. Upon any forfeiture of such shares, you shall
deliver or electronically transfer such shares to the Company.
4.If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Participant, you shall deliver all of the same to Participant and shall be
discharged of all further obligations hereunder.





--------------------------------------------------------------------------------




5.Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.
6.You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Participant while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
7.You are hereby expressly authorized to disregard any and all warnings given by
any of the parties hereto or by any other person or corporation, excepting only
orders or process of courts of law and are hereby expressly authorized to comply
with and obey orders, judgments or decrees of any court. In case you obey or
comply with any such order, judgment or decree, you shall not be liable to any
of the parties hereto or to any other person, firm or corporation by reason of
such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
8.You shall not be liable in any respect on account of the identity, authorities
or rights of the parties executing or delivering or purporting to execute or
deliver the Agreement or any documents or papers deposited or called for
hereunder.
9.You shall not be liable for the outlawing of any rights under the Statute of
Limitations with respect to these Joint Escrow Instructions or any documents
deposited with you.
10.You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.
11.Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.
12.If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.
13.It is understood and agreed that should any dispute arise with respect to the
delivery and/or ownership or right of possession of the securities held by you
hereunder, you are authorized and directed to retain in your possession without
liability to anyone all or any part of said securities until such disputes shall
have been settled either by mutual written agreement of the parties concerned or
by a final order, decree or judgment of a court of competent jurisdiction after
the time for appeal has expired and no appeal has been perfected, but you shall
be under no duty whatsoever to institute or defend any such proceedings.


-2-

--------------------------------------------------------------------------------




14.Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses or at such other addresses as a party may designate by ten
(10) days advance written notice to each of the other parties hereto.
15.By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.
16.This instrument shall be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns.
17.These Joint Escrow Instructions shall be governed by the internal substantive
laws, but not the choice of law rules, of Washington.


PARTICIPANT        JUNO THERAPEUTICS, INC.



Signature        By

Print Name        Print Name

            Title



Residence Address
ESCROW AGENT

Assistant Corporate Secretary
Dated:                         




-3-

--------------------------------------------------------------------------------






EXHIBIT A-3
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below.
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME: ________________________________     SPOUSE: __________________________
ADDRESS: ________________________________
________________________________
TAXPAYER IDENTIFICATION NO.: _____________________ TAXABLE YEAR: ________
2.
The property with respect to which the election is made is described as follows:
__________ shares (the “Shares”) of the Common Stock of Juno Therapeutics, Inc.
(the “Company”).

3.
The date on which the property was transferred is:___________________ ,______.

4.
The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company. These restrictions lapse
upon the satisfaction of certain conditions contained in such agreement.
5.
The Fair Market Value at the time of transfer, determined without regard to any
restriction other than a restriction which by its terms shall never lapse, of
such property is: $_________________.

6.
The amount (if any) paid for such property is: $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
Dated: ______________________, _____                 
Taxpayer
The undersigned spouse of taxpayer joins in this election.
Dated: ______________________, _____                 
Spouse of Taxpayer



